DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the closest prior art cited fails to disclose or make obvious an illumination system that applies the illumination light along a first path on a surface of the inspection object and applies the illumination light along a second path different from the first path, the detection unit outputs a first detection signal indicating intensity of the scattered light while the illumination system applies the illumination light along 16the first path, and outputs a second detection signal indicating intensity of the scattered light while the illumination system applies the illumination light along the second path, the signal processing unit calculates a difference between a DC component of the first detection signal and a DC component of the second detection signal, the illumination system further applies the illumination light along a third path different from both the first path and the second path, and the signal processing unit predicts based on the difference whether a signal level of a third detection signal exceeds the predetermined threshold, the third detection signal indicating intensity of the scattered light while the illumination system applies the illumination light along the third path, and in combination with the other recited limitations of claim 1. Claims 3-11 are allowable because they depend on claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        December 9, 2021